182 F.2d 1022
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 198, UNITED RUBBER, CORK, LINOLEUM AND PLASTIC WORKERSOF AMERICA, C.I.O.
No. 14170.
United States Court of Appeals Eighth Circuit.
June 27, 1950.

On Petition for Enforcement of Order of National Labor Relations Board.
David P. Findling, Associate General Counsel, National Labor Relations Board, and A. Norman Somers, Assistant General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Robert E. Shuff, Akron, Ohio, for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on stipulation filed with Board, and Petition for Enforcement.